           Case 2:20-mj-00913-DJA Document 17
                                           16 Filed 01/13/21
                                                    01/12/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
     Attorney for Jorge Ibarra-Moreno
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:20-mj-00913-DJA
11
                    Plaintiff,                               STIPULATION
                                                             ORDER to      TO CONTINUE
12                                                             PRELIMINARY HEARING
            v.
                                                                   (Second Request)
13
     JORGE IBARRA-MORENO,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Jared Grimmer, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for Jorge Ibarra-
20
     Moreno, that the Preliminary Hearing currently scheduled on January 25, 2021, be vacated and
21
     continued to a date and time convenient to the Court, but no sooner than thirty (30) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Defense counsel needs additional time to review, investigate, and discuss the
24
     case with Defendant.
25
            2.      The defendant is in custody and agrees with the need for the continuance.
26
            3.      The parties agree to the continuance.
          Case 2:20-mj-00913-DJA Document 17
                                          16 Filed 01/13/21
                                                   01/12/21 Page 2 of 3




 1        This is the second request for a continuance of the preliminary hearing.
 2        DATED this 12th day of January, 2021.
 3
 4   RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
     Federal Public Defender                       United States Attorney
 5
 6
     By /s/ Nisha Brooks-Whittington               By /s/ Jared Grimmer
 7   NISHA BROOKS-WHITTINGTON                      JARED GRIMMER
     Assistant Federal Public Defender             Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  2
            Case 2:20-mj-00913-DJA Document 17
                                            16 Filed 01/13/21
                                                     01/12/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:20-mj-00913-DJA
 4
                    Plaintiff,                            ORDER
 5
            v.
 6
     JORGE IBARRA-MORENO,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled for

11   Monday, January 25, 2021 at 4:00 p.m., be vacated and continued to ________________ at the

12   March
     hour of 1, 2021, __.m.;
             ___:___  at 4:00orp.m.  Courtroom
                                to a time and date3A.
                                                   convenient to the court.
                          13th
13           DATED this ___ day of January, 2021.

14
15
                                                   UNITED STATES MAGISTRATE JUDGE
16
                                                       DANIEL J. ALBREGTS
17
18
19
20
21
22
23
24
25
26
                                                      3
